         Case 7:20-cv-00688-PMH
Case 7-20-cv-00688-PMH          Document
                          Document        35in Filed
                                   32 Filed    NYSD  07/10/20 Page 1 ofPage
                                                      on 07/09/2020     3 1 of 84



 LAW OFFICES OF KENNETH L. BAUM LLC
 167 Main Street
 Hackensack, New Jersey 07601
 (201) 853-3030
 (201) 584-0297 Facsimile
 Kenneth L. Baum, Esq. (KB-2492)
 Attorneys for Defendant-Appellant


  In re:                                           Bankr. Case No. 18-35379-cgm

  KEVIN JARED ROSENBERG,                           Adv. Pro. No. 18-09023-cgm

                           Debtor.


  KEVIN JARED ROSENBERG,                           Civil Action No. 7:20-cv-00688-PMH

                           Plaintiff-Appellee,
                                                   On appeal from Memorandum Decision and
            v.                                     Order Granting Summary Judgment in Favor of
                                                   Plaintiff and Discharging Debtor’s Student
  EDUCATIONAL CREDIT                               Loan Under 11 U.S.C. § 523(a)(8) entered on
  MANAGEMENT CORPORATION,                          January 7, 2020, by the Honorable Cecelia G.
                                                   Morris, Chief U.S.B.J.
                           Defendant-Appellant.



                 APPELLANT’S MOTION TO STRIKE APPELLEE’S CORRECTED
                   RESPONSE BRIEF AS VIOLATIVE OF JUNE 24, 2020 ORDER

           Appellant Educational Credit Management Corporation (“ECMC”), by and through its

 attorneys, Law Offices of Kenneth L. Baum LLC, hereby moves to strike Appellee Kevin Jared

 Rosenberg’s (“Rosenberg”) Corrected Brief in Opposition to Appellant Educational Credit

 Management Corporation’s Brief [Dkt. No. 26] (the “Corrected Brief”) and states as follows:

           1.      On May 20, 2020, ECMC filed its opening brief on appeal [Dkt. No. 20].

           2.      On June 23, 2020, Rosenberg filed his Brief in Opposition to Appellant

 Educational Credit Management Corporation’s Brief [Dkt. No. 22] (the “Original Brief”). Later

 that day, Rosenberg’s counsel filed a letter to the Court [Dkt. No. 23], requesting permission to
         Case 7:20-cv-00688-PMH
Case 7-20-cv-00688-PMH          Document
                          Document        35in Filed
                                   32 Filed    NYSD  07/10/20 Page 2 ofPage
                                                      on 07/09/2020     3 2 of 84



 file a corrected brief “to correct deficiencies in [the Original Brief]…, including a lack of table of

 contents, table of authorities, and other errors….”

         3.     By letter dated June 23, 2020 [Dkt. No. 24], ECMC’s counsel consented to

 Appellee filing a corrected version of his brief, but limited to including tables of contents and

 authorities, inserting complete citations to the record, and rectifying any formatting problems in

 the Original Brief, without including any substantive revisions or additions.

         4.     By Order dated June 24, 2020 [Dkt. No. 25], the Court granted Appellee’s request

 to file a corrected brief, but specifically limited any revisions to those proposed in ECMC’s

 letter. The Court order specifically stated: “Application to file a corrected appellee’s brief

 granted, due 6/30/2020, limited to including tables of contents and authorities, inserting complete

 citations to the record, and rectifying any formatting problems in the original brief, and not

 including any substantive revisions or additions in the corrected brief.”

         5.     On June 27, 2020, Appellee filed the Corrected Brief. Contrary to the Court’s

 Order of three (3) days prior, the Corrected Brief includes numerous revisions and additions that

 went well beyond the specific limitations set by the Court. For the Court’s convenience, a legal

 blackline of the Corrected Brief, comparing it with the Original Brief, is attached as Exhibit A.

 This document was created by converting the filed .pdfs to Microsoft Word and running a

 standard Compare (legal blackline) function, and then converting the blacklined Word file back

 to a .pdf.

         6.     In light of Appellee’s blatant violation of the Court’s June 24, 2020 Order, ECMC

 respectfully requests that the Court strike the Corrected Brief from the record.




                                                   2
                  Case 7:20-cv-00688-PMH
         Case 7-20-cv-00688-PMH          Document
                                   Document        35in Filed
                                            32 Filed    NYSD  07/10/20 Page 3 ofPage
                                                               on 07/09/2020     3 3 of 84




                    WHEREFORE, for the foregoing reasons, ECMC respectfully requests that the Court

           enter an order striking the Corrected Brief from the record and for such other and further relief as

           the Court deems just and proper.



           Dated:      Hackensack, New Jersey
                       July 9, 2020

Motion granted. The Court strikes Appellee's                    LAW OFFICES OF KENNETH L. BAUM
corrected brief (Doc. 26). Appellee's corrected brief is        LLC
in direct contravention of my June 24, 2020 Order               Attorneys for Defendant-Appellant
which granted Appellee permission to file a corrected
brief "limited to including tables of contents and
                                                                By:        /s/ Kenneth L. Baum
authorities, inserting complete citations to the record,
                                                                        Kenneth L. Baum (KB-2492)
and rectifying any formatting problems in the original
                                                                        167 Main Street
brief, and not including any substantive revisions or                    Hackensack, New Jersey 07601
additions in the corrected brief." (Doc. 25). The                       (201) 853-3030
briefing schedule remains in place. Appellant's reply                   (201) 584-0297 Facsimile
brief is due July 15, 2020. (See id.). Additionally,                    kbaum@kenbaumdebtsolutions.com
Appellee's request for leave to file a sur-reply is
denied without prejudice. After Appellant files its reply
brief, Appellee may promptly renew its request
indicating why good cause exists to permit a sur-reply.
The Clerk is instructed to strike Doc. 26 from the
docket and terminate ECF No. 32.

                              SO ORDERED.
Dated: New York, NY
       July 10, 2020
                              ____________________
                              Philip M. Halpern U.S.D.J.




                                                            3
